Citation Nr: 1118729	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether payment of improved pension benefits was properly reduced, effective November 1, 2007, by reason of removal of a dependent allowance for a deceased spouse.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from October 1967 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination of the St. Paul, Minnesota Department of Veterans Affairs (VA) Pension Management Center (PMC) to reduce the Veteran's improved pension award, effective November 1, 2007, by reason of removal of a dependent allowance for a deceased spouse.


FINDING OF FACT

The recovery of a $4,668 overpayment created when VA removed the Veteran's deceased spouse from his improved pension award effective November 1, 2007, was waived by the Committee in June 2009.


CONCLUSION OF LAW

As a waiver of the recovery of a $4,668 overpayment has already been granted, there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record shows that the Veteran was awarded improved pension benefits, effective April 1977, with an additional allowance for his wife.

In a March 2009 letter, the PMC indicated that it had received a report from the Social Security Administration, which stated that the Veteran' wife had died in October 2007.  Based on this change in dependency status, the Veteran's improved pension award was reduced, effective November 1, 2007.

The retroactive reduction of the Veteran's improved pension benefits created an overpayment of $4,668.  The Veteran requested a waiver of recovery of the debt.  In a June 2009 decision, the PMC granted the Veteran's waiver request on the basis that recovery would be against equity and good conscience.  

Therefore, a discussion of whether payment of improved pension benefits was properly reduced, effective November 1, 2007, by reason of removal of a dependent allowance for a deceased spouse is not required in this case, as the issue is now moot.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Here, a waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $4,66835.00 was granted in June 2009; hence, there remains no allegation of error of fact or law for appellate consideration with respect to the validity of this debt.  Accordingly, the Board does not have jurisdiction to review the appeal and it is hereby dismissed.


ORDER

The issue of whether payment of improved pension benefits was properly reduced, effective November 1, 2007, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


